DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/21/2021 (“07-21-21 OA”), the Applicant amended independent claim 1 and cancelled claim 2 in a reply filed on 10/14/2021.
	Currently, claims 1 and 3-15 are pending.
Response to Arguments
Applicant’s amendment to claim 3 has overcome the claim objections as set forth under line item number 1 in the 07-21-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 07-21-21 OA.
Drawings
The Replacement Sheet containing Fig. 4 was received on 10/14/2021.  The drawing is acceptable.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-15 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 2 as set forth under line item number 5 in the 07-21-21 OA.
Claims 3-15 are allowed, because they depend from the allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895